Citation Nr: 0524210	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  03-07 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 RO decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for a 
low back disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran provided testimony at a hearing before a Member 
(Veterans Law Judge) of the Board in September 2003.  That 
Veterans Law Judge has since retired from the Board. T he 
veteran is entitled to a hearing with a Veterans Law Judge 
who will decide his appeal.  38 U.S.C.A. § 7107(c) (West 
2002); 38 C.F.R. § 20.707 (2004).  The Board notified the 
veteran of his right to another hearing in August 2005.  
Later that same month, the veteran requested a hearing before 
a Veterans Law Judge, in person, at the RO in connection with 
his appeal.

Because Travel Board hearings are scheduled by the RO (See 38 
C.F.R. § 20.704(a) (2004)), the Board must therefore remand 
the case to the RO so that a Travel Board hearing can be 
scheduled. See also 38 C.F.R. § 20.703 (2004). Accordingly, 
the case is remanded to the RO for the following action:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge of the Board, with the veteran 
attending at the RO, pursuant to 38 
C.F.R. §§ 20.703, 20.707 (2004). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




